Citation Nr: 0826157	
Decision Date: 08/05/08    Archive Date: 08/13/08

DOCKET NO.  04-20 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.


THE ISSUE

1.  Entitlement to service connection for arthritis of both 
feet.

2.  Entitlement to service connection for residuals of a left 
shoulder injury, with arthritis. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.P. Vincent, Law Clerk




INTRODUCTION

The veteran served on active duty from January 1960 to April 
1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a RO rating decision of July 2002, 
which denied service connection for arthritis of both feet 
and for residuals of a left shoulder injury with arthritis.

The Board notes that the veteran raised the issue of 
arthritis spreading to his right shoulder and back in a 
December 2006 letter.  This matter is REFERRED to the RO for 
appropriate action.


FINDINGS OF FACT

1.  The preponderance of the evidence is against inservice 
incurrence or aggravation of arthritis of both feet, and 
there is no evidence to show arthritis manifested to a 
compensable degree within one year of separation from 
service.

2.  The preponderance of the evidence is against inservice 
incurrence or aggravation for residuals of a left shoulder 
injury with arthritis, and there is no evidence to show 
arthritis manifested to a compensable degree within one year 
of separation from service.


CONCLUSIONS OF LAW

1.  Arthritis of both feet was not incurred in or aggravated 
by service, and may not be presumed to have been incurred 
during service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).



2.  Residuals of a left shoulder injury with arthritis were 
not incurred in or aggravated by service, and may not be 
presumed to have been incurred during service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder. Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the evidence submitted by 
the veteran or on her behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence). The analysis below focuses on the most salient and 
relevant evidence and on what this evidence shows, or fails 
to show, on the claims. The veteran must not assume that the 
Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant. Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value. When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).






I.	Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio, at 187.

Prior to initial adjudication of the veteran's claims, a 
letter dated in January 2002 fully satisfied the duty to 
notify provisions for the three elements for service 
connection.  Id.  A June 2002 letter provided notice for all 
of the elements of service connection.  Id.  The Board notes 
that the letter providing notice arrived only a month before 
initial adjudication and this late notice led to a timing 
error.  However, the veteran's claims were readjudicated 
three times and he has had almost 6 years to provide 
additional evidence and argument.  Thus the Board finds no 
prejudicial harm.  See Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006) (the issuance of a fully compliant 
notification followed by readjudication of the claim, such as 
an SOC or SSOC, is sufficient to cure a timing defect).

Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The RO was unable to obtain the veteran's medical 
records from Foot Care Associates as they indicated that they 
did not have any records documenting examination or treatment 
of the veteran.  The veteran was notified by the RO of the 
inability to obtain the records.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
In April 2004, the veteran was afforded a VA examination as 
to whether the veteran's arthritis in both his feet and left 
shoulder can be attributed to service.  Further opinion and 
medical examination is not warranted because the 
preponderance of the evidence is against a relationship 
between the veteran's claims and his time in-service.

Thus, the Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Significantly, neither the appellant 
nor his representative has identified, and the record does 
not otherwise indicate, any additional existing evidence that 
is necessary for a fair adjudication of the claim that has 
not been obtained. Hence, no further notice or assistance to 
the appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim. Smith v. Gober, 14 
Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

II.  Service Connection

The veteran asserts that his current condition afflicting his 
feet and left shoulder were a result of a parachute jump 
accident on February 15, 1961, during service.  

For the reasons that follow, the Board concludes that service 
connection is not warranted.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and arthritis becomes manifest to a degree 
of 10 percent within 1 year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to report that he experiences certain symptoms.  
See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  See Rucker v. Brown, 10 
Vet. App. 67, 74 (1997).  He is not, however, competent to 
diagnose any medical disorder or render an opinion as to the 
cause or etiology of any current disorder because he does not 
have the requisite medical knowledge or training.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

a.  Feet

A review of the record shows that the veteran claims that he 
sustained fractures in service and was in the hospital for 
nearly seven months.  On the veteran's March 9, 2001 VA Form 
21-4138, he specifically states that he broke both feet in 
the February 1961 parachute accident.  

The veteran's service treatment records from April 1962 
reflect spotty hypesthesia, or decrease in sensitivity, of 
the right great toe.  This is the only evidence of treatment 
shown in service and it does not identify that there is a 
chronic disability of the right foot or toe.  The rest of the 
service treatment records does not show any other complaints, 
diagnoses or treatment for foot problems.  The veteran's 
separation examination has no indication of any type of foot 
problem.  

There is no evidence of arthritis of the feet within one year 
of his service separation.

Following service separation, the veteran first reported pain 
in his feet in a November 1999 VA treatment session.  In 
subsequent VA treatment records, the veteran complained of 
pain in both feet, particularly the great toe on his right 
foot.  The diagnosis was degenerative joint disease and gout.  
On March 19, 2002, the veteran was diagnosed with bilateral 
hallux limitus.  

Private medical records document the veteran's feet problems.  
An April 2004 medical report from Mud Creek Clinic notes the 
veteran suffering from persistent pain in his right foot.  An 
April 2004 medical report from Big Sandy Health Care reports 
the veteran having mild hallux valgus with moderate change of 
osteoarthritis involving the first metatarsal phalangeal 
joint on the veteran's right foot.  The Big Sandy Health 
Center also reported that the pain the veteran was 
experiencing in his right foot was related to his 1961 
parachute accident.  However, information simply recorded by 
a medical examiner, unenhanced by any additional medical 
comment, does not constitute 'competent medical evidence' 
because a bare transcription of a lay history is not 
transformed into 'competent medical evidence' merely because 
the transcriber happens to be a medical professional.  
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  The RO was 
unable to obtain medical records of the veteran from Foot 
Care Associates, as they ultimately indicated that they did 
not have any.  The Board notes that none of the private 
medical records submitted by the veteran link the veteran's 
foot condition to his time in service. 

In April 2004, the veteran underwent a VA examination on his 
feet.  During the examination, the veteran complained 
primarily of pain in the great toes.  Flexion of the right 
great toe was from 0-35 degrees.  Normal is from 0-45 
degrees.  Extension of the right MP joint was from 0-20 
degrees, normal is 0-70 degrees.  The range of motion for the 
left great toe flexion was from 0-15 degrees, extension was 
from 0-30 degrees.  There was no objective evidence of 
painful motion, edema, instability, weakness, or tenderness 
of either foot.  The examiner diagnosed the veteran with 
bilateral foot pain, primarily at the metacarpal phalangeal 
joint of the great toes.  The examiner concluded that the 
pain was secondary to osteoarthritis.  This hallux limitus or 
hallux rigidus was primarily due to inflammatory disease or 
chronic recurring minor traumas as crawling up and down 
uneven roofs and crawling at work as a coal miner for 15 
years.  The examiner concluded, after examining the veteran's 
service treatment records, that it is unlikely that the 
bilateral foot condition that afflicts the veteran is related 
to his military service.

In sum, there is little evidence that supports the veteran's 
claim for service connection for arthritis in both feet.  His 
service treatment records mention an episode of loss of 
sensitivity in his right foot, but that is the only reference 
to foot problems during active duty.  The veteran's discharge 
examination contains no reference to any problems concerning 
his feet.  

There is no evidence of arthritis of both feet, until decades 
after the veteran's separation from service.  There is no 
medical record of foot pain until November 1999.  This fact 
weighs heavily against the veteran's claim.  A significant 
lapse in time between service and post-service medical 
treatment may be considered as part of the analysis of a 
service connection claim. Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).

Further, in the intervening years, the veteran had 
significant occupational exposure to conditions that could 
have contributed to his foot pain.  The veteran worked as a 
roofer for 11 years and in the coal mines for 15 years.  The 
veteran reported having to quit working in the mines due to 
black lung disease and pain in his feet.  The veteran did not 
elaborate about his foot pain.

The private medical records submitted by the veteran do not 
link the veteran's current foot condition with his time in-
service.  The VA examiner who conducted the April 2004 
medical examination of the veteran ruled it unlikely that the 
veteran's current condition is related to service.  Again, 
the time gap of 37 years between the veteran's time inservice 
and the first medical record noting pain in his feet weighs 
heavily against the veteran  The Board does not doubt the 
veteran's honesty or sincerity, but competent medical 
outweighs the veteran's contention that he has arthritis in 
both his feet due to his service.  

The benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).

b.  Left Shoulder

The veteran's service treatment records show no complaints, 
diagnoses or treatment for his left shoulder.  The veteran's 
March 1962 separation from service physical examination has 
no indication of any type of left shoulder problem.  

There is no evidence of arthritis within one year of his 
service separation.

The veteran submitted private medical records concerning his 
shoulder, but the Board also notes that none of the records 
link his current left shoulder condition with his time in 
service. 

The onset of pain within the left shoulder began in November 
1999, as reported by the veteran.  VAMC treatment records 
from November 1999 through the present show complaints by the 
veteran of pain in his left shoulder.  VAMC records also show 
the veteran is being treated with Tramadol for arthritis.

In April 2004, the veteran underwent a VA examination for his 
left shoulder.  The left shoulder's range of motion was from 
0-80 degrees in forward flexion initially.  Passive range of 
the right shoulder in forward flexion was from 0-180 degrees.  
The veteran complained of painful range of motion with 
passive range of motion beyond the veteran's range of motion 
actively.  The examiner diagnosed the veteran with left 
shoulder pain, noting that there is history of bursitis of 
the left shoulder.  The examiner also noted there is no 
history of fracture of dislocation.  The examiner studied the 
veteran's service treatment record and found no indication of 
injury to the veteran's left shoulder.  The examiner 
ultimately concluded that it is unlikely that the pain the 
veteran is complaining of in his left shoulder is the result 
of his military service.  

In sum, there is no mention of left shoulder problems in the 
veteran's service treatment records, and discharge 
examination.  The VA examiner found that the veteran does 
have left shoulder pain, but could not link the veteran's 
current condition to his time inservice.  There is no medical 
record of left shoulder pain until November 1999.  Thus, 
there is no evidence of residuals, left shoulder injury with 
arthritis, until decades after the veteran's separation from 
service.  This fact weighs against the veteran's claim.  A 
significant lapse in time between service and post-service 
medical treatment may be considered as part of the analysis 
of a service connection claim. Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  

Unfortunately, there are no documented medical records or 
evidence to support the veteran's claim of injury to his feet 
and left shoulder as a result of injury in service.  While 
the Board does not doubt the veteran's word with regards to 
his injuries, the Board requires medical evidence in order to 
substantiate the claims.  See Espiritu. 



ORDER

Entitlement to service connection for arthritis in both feet 
is denied.

Entitlement to service connection for residuals of a left 
shoulder injury with arthritis is denied.



__________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


